DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kristian Sullivan on 8/4/2022.
The claims have been amended as follows: 

6. A flow control valve, comprising: 
a housing including a valve chamber, an inlet port extending from the valve chamber, an outlet port extending from the valve chamber, and a valve seat; 
a valve body disposed in the valve chamber and configured to move axially to close and open the valve seat; an actuator including a rotatable output shaft; 
a feed screw mechanism configured to convert a forward and a reverse rotational motion of the output rotational shaft to an axial reciprocation of the valve body; 
a backlash preventive spring comprising a coil spring positioned between the housing and the valve body, preventive spring is configured to bias the valve body away from the valve seat to prevent backlash of the feed screw mechanism; and 
a spring supporting device monolithically formed with
wherein the spring supporting device includes a spring seating surface configured to directly contact and receive a coil end of the backlash preventive spring, and 
wherein the spring seating surface is spaced from the valve seat in an opening direction of the valve body in an axial direction of the valve chamber.

9. The flow control valve of claim 6, wherein the spring supporting device

11. (cancelled).


Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, closest prior art of record Tengesdal (US 5390703) is silent regarding “a spring supporting device fixed in position within the housing” in the context of the claim.
	No prior art remedies the deficiencies of Tengesdal. Therefore, claim 1 is non-obvious.
	Claims 2-5 are also allowed by virtue of their dependency on claim 1.

Regarding claim 6, closest prior art of record Tengesdal is silent regarding “a spring supporting device monolithically formed with the housing, 
wherein the spring supporting device includes a spring seating surface configured to directly contact and receive a coil end of the backlash preventive spring” in the context of the claim.
	No prior art remedies the deficiencies of Tengesdal. Therefore, claim 1 is non-obvious.
	Claims 7-10 are also allowed by virtue of their dependency on claim 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Primary Examiner, Art Unit 3753